Exhibit 10.43

 

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

And 240.24b-2

 

COMMERCIAL SUPPLY AGREEMENT

 

This Commercial Supply Agreement (this “Agreement”) is entered into and
effective this 14th day of February, 2005 (the “Effective Date”) by and between
Baxter Pharmaceutical Solutions LLC (“BAXTER”), a Delaware limited liability
company having a place of business at 927 South Curry Pike, Bloomington, Indiana
47403, and Amylin Pharmaceuticals, Inc. (“AMYLIN”), a Delaware corporation
having a principal place of business at 9360 Towne Centre Drive, Suite 110, San
Diego, California 92121.

 

RECITALS

 

1.             AMYLIN is engaged in the development of pharmaceutical products;

 

2.             BAXTER is engaged in the filling, labeling and packaging of
pharmaceutical products;

 

3.             AMYLIN and BAXTER are parties to a Drug Product Development
Agreement dated February 27, 2004 (the “Development Agreement”), related to the
Product (as defined below); and

 

4.             AMYLIN and BAXTER desire to have BAXTER fill, package, inspect,
label, and test Product for distribution and sale by AMYLIN.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

 

Article 1.  DEFINITIONS

 

As used in this Agreement, the following words and phrases shall have the
following meanings:

 

1.1           “Affiliate” of a party hereto shall mean any entity that controls
or is controlled by such party, or is under common control with such party.  For
purposes of this definition, an entity shall be deemed to control another entity
if it owns or controls, directly or indirectly, at least fifty percent (50%) of
the voting equity of another entity (or other comparable ownership interest for
an entity other than a corporation).

 

--------------------------------------------------------------------------------


 

1.2           “AMYLIN Trademarks” shall mean the proprietary mark(s) for Product
owned by AMYLIN.

 

1.3           “Annual Forecast” shall be defined in Section 4.1.

 

1.4           “Annual Obligation” shall be defined in Section 4.3.

 

1.5           “Batch” shall mean a specific quantity of a Product or placebo
comprising a number of Units mutually agreed upon between AMYLIN and BAXTER, and
that (a) is intended to have uniform character and quality within specified
limits, and (b) is Produced according to a single manufacturing order during the
same cycle of Production.

 

1.6           “Collaboration Partner” shall mean Eli Lilly and Company, or its
successor, with whom AMYLIN has entered into a collaboration arrangement
regarding Product.

 

1.7           “Components” shall mean all Components used by BAXTER in the
Production of Product under this Agreement.  Components are listed in Exhibit D,
such Components identified as Components supplied by AMYLIN (“AMYLIN Supplied
Components”) and Components supplied by BAXTER (“BAXTER Supplied Components”).

 

1.8           “Component Specifications” shall mean the specifications and
testing to be performed for the Components, as set forth in Exhibit D.

 

1.9           “Confidential Information” shall mean all information and data
provided by one party to the other party except any portion of such information
and data which:

 

(i)            is known to the recipient as evidenced by its written records
before receipt thereof from the disclosing party;

 

(ii)           is disclosed to the recipient, as demonstrated by competent
evidence, by a third person who has the right to make such disclosure;

 

(iii)          is or becomes part of the public domain through no fault of the
recipient; or

 

(iv)          the recipient can reasonably establish is independently developed
by recipient without use of the information disclosed by the disclosing party.

 

1.10         “Contaminant” shall mean any substance contained in Product that
(a) causes Product to fail to meet Product Requirements, (b) causes Product to
be adulterated

 

--------------------------------------------------------------------------------


 

within the meaning of the FD&C Act, or (c) is present in Product at a level that
exceeds the level allowed under cGMP.

 

1.11         “Current Good Manufacturing Practices” or “cGMP” shall mean (a) the
good manufacturing practices required by the FDA and set forth in the FD&C Act
or FDA Regulations (including without limitation 21 CFR 210 and 211), the
principles and guidelines specified in Chapter II of European Commission
Directive 91/356/Eed, including the rules governing medicinal products (in the
European Union Volume 4), policies or guidelines, in effect at any time during
the term of this Agreement, for the Production and testing of pharmaceutical
materials as applied solely to Products, and (b) the corresponding requirements
of each applicable Regulatory Authority.

 

1.12         “Delivery Date” shall mean the date that Product is delivered to a
common carrier designated by AMYLIN.

 

1.13         “Effective Date” shall mean the date of this Agreement as set forth
above.

 

1.14         “Exenatide Drug Substance” shall mean a dry powder preparation
containing exenatide peptide as provided by AMYLIN for further manufacture or
Production into Product by BAXTER

 

1.15         “FDA” shall mean (a) the United States Food and Drug Administration
or any successor entity thereto and (b) the corresponding agency of each
applicable Regulatory Authority.

 

1.16         “FD&C Act” shall mean the United States Federal Food, Drug and
Cosmetic Act, as may be amended from time to time, or such similar statute in
jurisdictions other than the United States.

 

1.17         “Long Range Forecast” shall be defined in Section 4.1.

 

1.18         “Master Batch Record” shall mean, with respect to each Presentation
of Product to be Produced hereunder, a formal set of instructions and criteria
for the Production of each Presentation of such Product.

 

1.19         “NDA” shall mean the FDA-required New Drug Application, and any
amendments or supplements thereto, or other applicable similar submissions to a
Regulatory Authority.

 

1.20         “Presentation” shall have the meaning set forth on Exhibit A.

 

1.21         “Produce” or “Production” shall mean the formulation, filling,
packaging, inspecting, labeling, and testing of Product by BAXTER.

 

1.22         “Product” shall mean Exenatide BID or placebo in cartridges
packaged in bulk as specified in Exhibit A and the Project Plan and either
Produced after the first

 

--------------------------------------------------------------------------------


 

Regulatory Approval therefore or Produced as part of the Process Validation
Batches, provided regulatory approval is obtained which allow commercial sale of
such Process Validation Batches.

 

1.23         “Process Validation Batches” shall mean Exenatide BID in cartridges
produced for the purposes of validating the processing parameters for Production
of Product produced pursuant to the terms of the Development Agreement.  The
parties agree that the Product Produced in the Process Validation Batches may be
sold commercially provided regulatory approval is obtained which allows
commercial sale of such Process Validation Batches and that all the terms of
this Agreement, except Article 7, shall apply to the Product Produced in the
Process Validation Batches.

 

1.24         “Product Specifications” shall mean with respect to each Product,
the analytical specifications and testing to be performed for the Exenatide Drug
Substance and the Product, in connection with release and/or stability testing
that are set forth in Product-specific standard operating procedures and the
Master Batch Records.  The Product Specifications include only those tests that
BAXTER is required to conduct or cause to be conducted as specified in Exhibit
C.  The Product Specifications may be modified from time to time only by written
agreement of AMYLIN and BAXTER.

 

1.25         “Product Requirements” shall mean the Product Specifications,
Master Batch Record, and the Project Plan.

 

1.26         “Project Plan” shall mean the manual containing the parameters for
the Production of each Presentation of Product.  The Project Plan will be
prepared by BAXTER and agreed to in writing by AMYLIN.  In no event shall BAXTER
be required to schedule or commence the Production of the applicable Product
unless and until a Project Plan for such Presentation of Product has been
approved in writing by both parties.

 

1.27         “Purchase Order” shall mean written orders from AMYLIN to BAXTER
which shall specify (a) the quantity of Product ordered, (b) shipping
instructions, (c) delivery dates, and (d) delivery destinations.

 

1.28         “Purchase Price” shall mean the amount to be paid by AMYLIN for
Product as set forth in Exhibit B and as may be amended from time to time by the
parties pursuant to Section 5.3.

 

1.29         “Regulatory Approval” shall mean all authorizations by the
appropriate Regulatory Authority necessary for commercial sale of Product in a
jurisdiction, including without limitation, approval of labeling, price,
reimbursement and production.

 

1.30         “Regulatory Authority” shall mean the FDA in the United States, or
the applicable regulatory agency or entity having the responsibility,
jurisdiction, and

 

--------------------------------------------------------------------------------


 

authority to approve the manufacture, use, importation, packaging, labeling,
marketing, and sale of Product in any jurisdiction other than the United States,
as specified in Exhibit E, as may be amended from time to time by mutual
agreement of the parties.

 

1.31         “Regulatory Plan” shall mean the manual containing the regulatory
services and support for the development and maintenance of regulatory
submissions and/or other filings, updates, or documentation required by a
Regulatory Authority to be performed by BAXTER, if requested by AMYLIN.  The
Regulatory Plan will be prepared by BAXTER and agreed to in writing by AMYLIN. 
BAXTER shall have no obligation to conduct regulatory services for Product until
the Regulatory Plan, if requested by AMYLIN, for such Product has been approved
in writing by both parties.

 

1.32         “Release” shall mean the delivery of the Released Executed Batch
Record to Amylin by Baxter.

 

1.33         “Released Executed Batch Record” shall mean the completed batch
record and associated documentation as described in the Quality Agreement.

 

1.34         “Rolling Forecast” shall be defined in Section 4.1.

 

1.35         “Unit” shall mean an individually packaged dose of Product or
placebo, as specified in Exhibit A.

 

Article 2,  Reserved

 

Article 3, PURCHASE AND SUPPLY OF PRODUCT

 

3.1           Agreement to Purchase and Supply.  Pursuant to the terms and
conditions of this Agreement, AMYLIN shall purchase from BAXTER the Product, and
BAXTER shall Produce and deliver to AMYLIN the Product in accordance with
Article 4 of this Agreement.

 

3.2           Reproduction, Rework or Reprocessing.  If during the Production of
any Batch of Product, any reprocessing, rework, or reproduction is required in
order to meet the Product Specifications, BAXTER shall conduct such
reprocessing, rework, or reproduction in compliance with the terms of the
Quality Agreement, cGMPs, and the NDA.  Any reprocessing, rework or
reproduction, and the related costs and expenses, must be approved in writing by
AMYLIN prior to implementation, such approval not to be unreasonably withheld
and/or delayed.  Re-packaging and re-inspection are not considered reproduction,
rework or reprocessing.  Unless such reprocessing, rework, or reproduction is
required as a result of the negligence or willful misconduct of BAXTER, AMYLIN
shall be responsible for, and promptly

 

--------------------------------------------------------------------------------


 

reimburse BAXTER for, all costs and expenses incurred in connection with such
reprocessing, rework, or reproduction.

 

3.3           Exenatide Drug Substance and AMYLIN Supplied Components.  AMYLIN,
at its expense, shall deliver or cause to be delivered, (a) a reasonably
sufficient amount of Exenatide Drug Substance and applicable certificate of
analysis therefore and (b) all other AMYLIN Supplied Components, if any, all to
be delivered to BAXTER at least two weeks (2) weeks in advance of the filling
date set forth in Section 4.2.  Upon receipt of the AMYLIN Supplied Components,
if any, and Exenatide Drug Substance as set forth above, BAXTER’s sole
obligation with respect to evaluation of the AMYLIN Supplied Components and
Exenatide Drug Substance shall be to confirm, in accordance with the terms of
the Quality Agreement, that the Exenatide Drug Substance and AMYLIN Supplied
Components, if any, conform with the Product Specifications and Component
Specifications, respectively.  BAXTER shall have no responsibility for delays in
Release or delivery of Product caused by delays in receipt of Exenatide Drug
Substance or AMYLIN Supplied Components. AMYLIN shall maintain at BAXTER the
Exenatide Drug Substance and AMYLIN Supplied Components in quantities sufficient
to meet AMYLIN’s Purchase Orders for Product and Rolling Forecast submitted by
AMYLIN to BAXTER pursuant to Article 4.  When AMYLIN is aware of an expected
delay in delivery of Exenatide Drug Substance or AMYLIN Supplied Components,
AMYLIN shall promptly notify BAXTER of such delay.

 

3.4           BAXTER Supplied Components and Component Delivery Delays:  BAXTER
will purchase the BAXTER Supplied Components in quantities sufficient to meet
AMYLIN’s Purchase Orders for Product and Rolling Forecasts submitted by AMYLIN
to BAXTER pursuant to Article 4.  BAXTER shall control such materials and shall
assist AMYLIN with evaluation and purchase of modified materials in the event
that AMYLIN requests a change in Presentation.  BAXTER shall not initiate any
changes to materials without written approval from AMYLIN.  When BAXTER is aware
of an expected delay in meeting AMYLIN’s Purchase Order, BAXTER shall promptly
notify AMYLIN of such delay.

 

3.5           Material Safety Data Sheet.  AMYLIN shall provide BAXTER a
Material Safety Data Sheet for Exenatide Drug Substance and for Product.  BAXTER
shall immediately notify AMYLIN of any unusual health or environmental
occurrence relating to the Product, including, but not limited to any claim or
complaint by any employee of BAXTER or any of its Affiliates or third party that
the operations of BAXTER pursuant to this Agreement have resulted in any adverse
health or safety effect on an employee or third party.  BAXTER agrees to advise
AMYLIN immediately of any safety or toxicity problems of which it becomes aware
regarding the Product.

 

--------------------------------------------------------------------------------


 

3.6           Importer of Record.  In the event any material or equipment to be
supplied by AMYLIN, including without limitation AMYLIN Supplied Components and
Exenatide Drug Substance, is imported into the United States for delivery to
BAXTER (“Imported Goods”), such Imported Goods shall be imported DDP
Bloomington, IN (Incoterms 2000).  AMYLIN shall be the “Importer of Record” of
such Imported Goods.  As the Importer of Record, AMYLIN shall be responsible for
all aspects of the Imported Goods including, without limitation (a) customs and
other regulatory clearance of Imported Goods, (b) payment of all tariffs,
duties, customs, fees, expenses and charges payable in connection with the
importation and delivery of the Imported Goods, and (c) keeping all records,
documents, correspondence and tracking information required by applicable laws,
rules and regulations arising out of or in connection with the importation or
delivery of the Imported Goods.

 

3.7           Storage.

 

3.7.1           Product Storage.  BAXTER shall store Product free of charge for
[***] ([***]) calendar days after AMYLIN’s acceptance of Product pursuant to
Article 7 (the “Storage Period”).  Following the Storage Period, BAXTER may
continue to store Product at BAXTER for an additional period of not more than
[***] ([***]) months (the “Additional Storage Period”) or at a third party
facility in accordance with the terms of Section 3.7.4. AMYLIN shall reimburse
BAXTER for all costs incurred in connection with such storage beyond the Storage
Period pursuant to Exhibit B.  If AMYLIN fails to provide approval of a third
party storage facility, pursuant to Section 3.7.4, within the Additional Storage
Period, AMYLIN shall take possession of the Product at such time by providing
BAXTER with shipping instructions.

 

3.7.2           Component Storage.  BAXTER shall be required to store such
supply of Components necessary to fulfill [***] ([***]) months of the Rolling
Forecast.

 

3.7.3           Exenatide Drug Substance Storage.  BAXTER shall not be required
to store quantities of Exenatide Drug Substance in excess of the capacity of
AMYLIN’s freezer(s) located at BAXTER.

 

3.7.4           Third Party Storage.  BAXTER shall be permitted to store Product
and Components in third party storage facilities, which are subject to audit and
prior written approval by AMYLIN pursuant to a mutually agreed upon Project
Plan.  BAXTER shall have no liability for, and AMYLIN releases all claims
against BAXTER arising out of any damage or loss to Product or Components
arising out of, or in connection with, the storage in such third party facility,
unless such claims are a result of the negligence or willful misconduct of
BAXTER. If AMLYN does not take possession of Product prior to the expiration of
the Additional Storage Period, Baxter may store Product in a third party storage
facility.  BAXTER will notify AMYLIN at least [***] ([***]) calendar days before
moving Product to said third party storage facility and AMYLIN will notify
BAXTER within [***] ([***]) calendar days after receipt

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

of said notice if AMYLIN does not want Product to be moved to the third party
storage facility and provide BAXTER alternate shipping instructions.  If BAXTER
fails to hear from AMYLIN within the [***] ([***]) day notice period, BAXTER may
move Product to a third party storage facility in accordance with the terms
herein.

 

Article 4,  FORECASTS, ORDERS, and CAPACITY

 

4.1           Forecasts and Order Limits.

 

4.1.1        Commencing on the date of this Agreement, and prior to October 1 of
each year thereafter, AMYLIN will provide to BAXTER in writing an annual
forecast for each calendar year during the remainder of the Term of AMYLIN’s
estimated contract requirements for Product (the “Long Range Forecast”).  The
annual forecast for the first full year of the Long Range Forecast shall be the
“Annual Forecast”.  Commencing on the date of this Agreement and prior to each
January 1, April 1, July 1 and October 1, of each year thereafter, AMYLIN will
provide BAXTER in writing an [***] rolling forecast of AMYLIN’s estimated
contract requirements for Product by Presentation (the “Rolling Forecast”). 
BAXTER specifically agrees that such Long Range Forecasts and Rolling Forecasts
submitted by AMYLIN will be for general planning purposes only, and shall not be
binding on AMYLIN or BAXTER, except as specified in Section 4.1.2.

 

4.1.2        During each calendar quarter, BAXTER shall supply AMYLIN with the
quantity of Product ordered by AMYLIN, unless the quantity ordered in any
calendar [***] exceeds [***] percent ([***]%) of the quantity purchased in the
previous calendar [***], in which event BAXTER shall use good faith efforts to
supply quantities in excess of such amount.  For each Rolling Forecast submitted
by AMYLIN, in no event shall AMYLIN purchase less than (a) [***] percent
([***]%) of the quantity forecasted by Presentation for the [***] quarter of
such Rolling Forecast, (b) [***] percent ([***]%) of the quantity of Product
forecasted by Presentation for the [***] quarter of such Rolling Forecast, and
(c) [***] percent ([***]%) of the quantity of Product forecasted by Presentation
for the [***] quarter of such Rolling Forecast (collectively, the “Minimum
Quantity”).  Notwithstanding the foregoing, there shall be no Minimum Quantity
for the first calendar year after Regulatory Approval of the Product in the
United States.  In each succeeding calendar [***], in the event AMYLIN purchases
in any given [***] less than the corresponding portion of the Minimum Quantity
for said [***] within [***] ([***]) days after the end of such [***] AMYLIN
shall pay to BAXTER the difference between the Purchase Price of Product
actually purchased and the Purchase Price of the

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

 

corresponding portion of the Minimum Quantity in said quarter, provided,
however, AMYLIN shall not be required to make any such payments to the extent
AMYLIN has submitted Purchase Orders for the Minimum Quantity and BAXTER
confirmed such Purchase Orders to be Firm Purchase Orders, but BAXTER was unable
to deliver such quantities of Product due to the negligence of BAXTER.  In any
given Rolling Forecast, (a) the quantity forecasted for the [***] of such
Rolling Forecast shall not be less than (a) [***] percent ([***]%) of the [***]
forecast in the immediately preceding Rolling Forecast and (b) [***] percent
([***]%) of the [***] forecast in the immediately preceding Rolling Forecast.

 

4.2           Purchase Orders.  AMYLIN shall submit Purchase Orders to BAXTER
covering AMYLIN’s purchases of Product pursuant to this Agreement.  AMYLIN shall
not, without the written consent of BAXTER, designate a delivery date in a
Purchase Order earlier than [***] ([***]) calendar days from the date AMYLIN
submits the Purchase Order.  Within ten (10) calendar days of BAXTER’s receipt
of the Purchase Order, BAXTER shall provide a confirmation of receipt of each
Purchase Order setting forth a Batch (or lot) number (if available), the
delivery date that BAXTER will meet and setting forth BAXTER’s filling date for
such order.  Upon AMYLIN’s receipt of such confirmation, such Purchase Order
shall become a non-cancelable “Firm Purchase Order”, and AMYLIN shall be
obligated to purchase from BAXTER all Product ordered in a Firm Purchase Order. 
If BAXTER is unable to meet the specified delivery date BAXTER shall so notify
AMYLIN and provide to AMYLIN an alternative delivery date which shall not be
more than [***] ([***]) calendar days later than the initial delivery date
designated by AMYLIN in its Purchase Order; provided that the alternative
delivery date is no longer than [***] and [***] ([***]) calendar days from the
issue of the AMYLIN Purchase Order.  To the extent of any conflict between
Purchase Orders submitted by AMYLIN and this Agreement, this Agreement shall
control.

 

4.3           Annual Obligation.  AMYLIN shall be obligated to purchase from
BAXTER a minimum number of Units of such Product in each calendar year during
the Term of this Agreement as specified in Exhibit F (the “Annual Obligation”),
which Annual Obligation shall be pro rated for any partial calendar year. 
Within [***] ([***]) days after the end of each calendar year, AMLYIN shall pay
to BAXTER the difference between the Purchase Price of the Product actually
purchased pursuant to Sections 4.1 and 4.2 by AMYLIN and the Purchase Price of
the Annual Obligation of the Product.  BAXTER specifically agrees there shall be
no Annual Obligation for the first calendar year after Regulatory Approval in
the United States.

 

4.4           Annual Order Increases.  In any calendar year after the first
calendar year and during the Term of this Agreement, in no event shall BAXTER be
obligated to Produce more than the lesser of (a) the greater of (i) [***]
percent ([***]%) of the

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

quantity of Product Produced by BAXTER in the preceding calendar year or (ii)
[***] ([***]) Units in excess of the quantity of Product Produced by BAXTER in
the preceding calendar year, and (b) [***] ([***]) Units of Product; provided,
however, BAXTER will use good faith efforts to meet such increased demand.

 

Article 5,  PRICE

 

5.1           Regulatory Services Price.  The price to be paid by AMYLIN for
regulatory services shall be set forth in Exhibit B.

 

5.2           Product Purchase Price.  The Purchase Price will be fixed for the
Initial Term (as hereinafter defined) of this Agreement as specified in Exhibit
B.  The Purchase Price for Product for each calendar year will be the price
specified in Exhibit B corresponding to the annual volume which is the greater
of (a) [***] percent ([***]%) of the Annual Forecast or (b) the Annual
Obligation for such calendar year. AMYLIN shall pay the Purchase Price as
determined above for all Product, including Units accepted by AMYLIN pursuant to
Article 7 samples consumed by BAXTER for release testing, samples shipped for
AMYLIN release and stability testing, and any retention samples; except as
provided for in Article 7.  In the event AMYLIN requests a change in scope for
Production of Product or Regulatory Authority associated with the Production,
BAXTER may adjust the Purchase Price for Product or for a particular
Presentation of Product as set forth in a revision to Exhibit B as mutually
agreed to by the parties.

 

5.3           Purchase Price Adjustment.  Upon expiration of the Initial Term or
any extension thereof, BAXTER may adjust the Purchase Price of Product to
reflect changes in the cost of materials provided by BAXTER, labor costs paid by
BAXTER in connection with the Production of such Product, improvements in the
manufacturing process, and any other improvements.  Following the first year of
Regulatory Approval, AMYLIN and BAXTER agree to meet no less than [***] per
calendar year to formally review continuous improvement activities and other
improvements resulting from experience in operating the new process. AMYLIN and
BAXTER shall work together to obtain process improvements and any net cost
savings achieved by the parties shall be [***], after taking into account any
necessary [***] or [***] costs related to the process improvements and any
current [***] and [***] cost increases.  [***] calendar quarters prior to
expiration of the Initial Term or any extension thereof, BAXTER shall provide to
AMYLIN notification of such Purchase Price adjustment.  If the parties cannot in
good faith agree on the proposed Purchase Price adjustment, the dispute will be
discussed between the senior management of both AMYLIN and BAXTER.  In no event
may BAXTER increase the Purchase Price following the Initial Term by a percent
which exceeds the lesser of (i) the percentage change in the [***] ([***]) for
the

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

previous [***] ([***]) months or (ii) [***] percent ([***]%) of the original
Purchase Price.

 

5.4           Inventory Levels.  At the end of each calendar year, the parties
will review the inventory levels of Components purchased by BAXTER pursuant to
AMYLIN’s Rolling Forecast.  In the event AMYLIN fails to consume pursuant to
AMYLIN’s Firm Purchase Orders [***] percent ([***]%) of the Components purchased
by BAXTER, AMYLIN shall pay to BAXTER the costs of such Components purchased by
BAXTER and not consumed by AMYLIN.  The amount of such payments will be deducted
from the Purchase Price of Product purchased by AMYLIN after BAXTER’s receipt of
such payments until such time as all such paid-up Components have been consumed.

 

5.5           Yield Requirement.  Following the Production of (a) the [***]
([***]) process validation Batches of each Presentation of Product and (b) the
initial [***] ([***]) post-process validation Batches of each Presentation of
Product (the “Yield Batches”) the parties will determine the expected yield
(“EY”) for each Presentation of Product, which EY shall be equal to the [***] by
Presentation resulting from the Yield Batches less [***].  If there is a
manufacturing anomaly in one or more of the Yield Batches, the parties may agree
to eliminate such Batch from the EY calculation or may require an additional
Batch be included.  In the event Baxter fails to meet such EY on average for
Batches Produced in the first quarter after which EY was determined, provided
such Presentation of Product was Produced in such quarter, BAXTER will deliver
on average during any calendar quarter thereafter not less than such mutually
agreed upon EY for each Presentation of Product for all Batches Released during
such quarter, provided a minimum of [***] ([***]) such Batches have been
Released for each Presentation, including all Units Released by BAXTER, samples
consumed by BAXTER for release testing, samples shipped for AMYLIN release and
stability testing, and any retention samples.  If [***] ([***]) Batches of each
Presentation of Product were not Released in such calendar quarter, the
reconciliation process described herein will be performed when the [***] ([***])
such Batch, following the most recent reconciliation, is Released and invoiced
by BAXTER.  In the event that BAXTER delivers, on average, an actual yield
(“AY”) for Batches Released in any calendar quarter which is lower than EY set
out above, at the end of such calendar quarter, Baxter will reimburse AMYLIN
according to the following formula:

[***];

provided, however, such amount shall not exceed [***] percent ([***]%) of the
Purchase Price of such Presentation of Product purchased by AMYLIN in such
calendar quarter, or applicable time period.  If the actual yield is low due to
additional sampling, testing, technical transfer, stability, or AMYLIN requested
samples for a given Batch, such Batch will not be included in the quarterly
calculation and BAXTER will not reimburse AMYLIN for such deficit.  The

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

foregoing represents the sole liability of BAXTER and the sole and exclusive
remedy of AMYLIN for yield shortfall.

 

5.6           Loss of Exenatide Drug Substance.  If any lot of Exenatide Drug
Substance is destroyed, damaged or lost while in BAXTER’s custody, control or
storage unless such destruction, damage or loss was outside of the reasonable
control of BAXTER, BAXTER shall reimburse AMYLIN for its actual out-of-pocket
costs for the Exenatide Drug Substance, provided such reimbursement shall not
exceed [***] percent ([***]%) of the Purchase Price of a Batch of Product that
would have been Produced from such Batch or lot of Exenatide Drug Substance, and
AMYLIN shall not be responsible for payment of the Purchase Price to BAXTER for
any Batch that would have been produced for such Exenatide Drug Substance.  The
foregoing represents the sole liability of BAXTER and the sole and exclusive
remedy of AMYLIN for the loss of a Batch or Exenatide Drug Substance except as
set forth in Article 7.

 

5.7           Effects of Certain Events.  In addition to the costs and expenses
payable in Section 8.7, in the event of termination of this Agreement, except by
AMYLIN as a result of a breach by BAXTER under Section 8.2 or by AMYLIN pursuant
to Sections 8.3 or 8.5, AMYLIN shall pay BAXTER as liquidated damages and not as
a penalty an amount equal to[***] percent ([***]%) of the greater of the Annual
Obligation or the Rolling Forecast prorated for the next [***] ([***]) months.

 

Article 6,  SHIPMENT AND INVOICING

 

6.1           Delivery Terms.  Product shall be delivered to AMYLIN, or to a
location designated by AMYLIN in the Purchase Order, EXW (Incoterms, 2000)
BAXTER’s facility in Bloomington, Indiana freight collect, by a common carrier
designated by AMYLIN in the Purchase Order, at AMYLIN’s expense; provided,
however, BAXTER shall be responsible for the loading of the Product on departure
and shall bear all costs of such loading. AMYLIN shall procure, at its cost,
insurance covering damage or loss to the Product during shipping.

 

6.2           Exporter of Record.  AMYLIN or its Collaboration Partner shall be
the exporter of record for any Product shipped out of the United States, as
AMYLIN or its Collaboration Partner remains the owner of the Product.  AMYLIN or
Collaboration Partner warrants that all shipments of Product exported from the
United States will be made in compliance with all applicable United States
export laws and regulations and all applicable import laws and regulations into
the country of importation.

 

AMYLIN or its Collaboration Partner shall be responsible for obtaining and
paying for any licenses or other governmental authorization(s) necessary for the
exportation from the United States.  AMYLIN or its Collaboration Partner shall

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

select and pay the freight forwarder who shall solely be AMYLIN’s or its
Collaboration Partner’s agent.  AMYLIN or its Collaboration Partner’s and its
freight forwarder shall be solely responsible for preparing and filing the
Shipper’s Export Declaration and any other documentation required for the
export.

 

6.3           Foreign Corrupt Practices Act.  AMYLIN acknowledges it is not the
agent of BAXTER and represents and warrants that it has not, and covenants that
it will not, pay anything of value to any government employee in connection with
the resale of the Product.

 

6.4           Payment Terms.  The following invoicing and payment terms apply:

 

Status

 

Invoice Date

 

Payment Due

 

 

 

 

 

Commercial Production

 

BAXTER’s Release
of Batch Record

 

Invoice Date + [***] days

 

 

 

 

 

Regulatory Services

 

Monthly

 

Invoice Date + [***] days

 

 

 

 

 

Article 8 Payments

 

Upon notice

 

Invoice Date + [***] days

 

For the avoidance of doubt, the process validation Batches will be manufactured
under the Drug Product Development Agreement dated February 27, 2004 and will be
billed according to the terms contained therein.

 

Payments shall be made in U.S. dollars by check delivered to BAXTER by overnight
delivery with a reputable overnight delivery service.  Each invoice shall be
payable by AMYLIN in accordance with the terms noted above.  Any payment due
under this Agreement not received within the times noted above shall bear
interest at the lesser of (a) the maximum rate permitted by law, or (b) [***]%
per month on the outstanding balance compounded [***].

 

6.5           Default in Payment Obligations.  In addition to all other remedies
available to BAXTER in the event of a AMYLIN default, if AMYLIN fails to make
payments as required hereunder within thirty calendar days of notice of such
failure to make payments, BAXTER may refuse all further Purchase Orders or
refuse to Produce any Product until AMYLIN’s account is paid in full, place the
account on a letter of credit basis, require full or partial payment in advance
and/or suspend deliveries of Product until AMYLIN provides assurance of
performance reasonably satisfactory to BAXTER.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

Article 7,  ACCEPTANCE OF PRODUCT

 

7.1           Product Conformity.  Within [***] ([***]) days from the date of
receipt by AMYLIN of samples of Product or [***] ([***]) calendar days from the
date of receipt by AMYLIN of the Released Executed Batch Record to AMYLIN,
whichever is later, AMYLIN shall determine whether such Batch conforms to the
Product Requirements.

 

7.1.1        If AMYLIN fails to notify BAXTER within the applicable time period
as specified in Section 7.1, that any Batch does not conform to the Product
Requirements, then AMYLIN shall be deemed to have accepted the Batch and waived
its right to revoke acceptance.

 

7.1.2        If AMYLIN believes any Batch does not conform to the Product
Requirements, it shall notify BAXTER by telephone including a detailed
explanation of the non-conformity and shall confirm such notice in writing via
overnight delivery to BAXTER.  Upon receipt of such notice, BAXTER, in
accordance with the terms of the Quality Agreement, will investigate such
alleged non-conformity, and (i) if BAXTER agrees such Batch is non-conforming,
deliver to AMYLIN a corrective action plan within [***] ([***]) calendar days
after receipt of AMYLIN’s written notice of non-conformity, or such additional
time as is reasonably required if such investigation or plan requires data from
sources other than AMYLIN or BAXTER, or (ii) if BAXTER disagrees with AMYLIN’s
determination that the Batch is non-conforming, BAXTER shall so notify AMYLIN by
telephone within the [***] ([***]) calendar day period and confirm such notice
in writing by overnight delivery.

 

7.1.3        If the parties dispute whether a Batch is conforming or
non-conforming, the shipment of Product will be submitted to a mutually
acceptable laboratory or consultant for resolution, whose determination of
conformity or non-conformity, and the cause thereof if non-conforming, shall be
binding upon the parties.

 

7.2           Remedies for Non Conforming Product.

 

7.2.1        In the event BAXTER agrees that a Batch is non-conforming or the
laboratory determines that a Batch is non-conforming, BAXTER shall provide
replacement Product for such non-conforming Batch which shall be Released by
BAXTER within the latter of (a) [***] ([***]) calendar days from receipt of
replacement Exenatide Drug Substance from AMYLIN or (b) [***] ([***]) calendar
days from the date of determination by the third party of non-conformity or
agreement by BAXTER of such non-conformity.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

7.2.2        AMYLIN shall pay for all Product, including replacement Product and
the cost of Exenatide Drug Substance therefore, except as specifically set forth
in Section 7.2.3.

 

7.2.3        In the event BAXTER agrees, or the laboratory or consultant
determines, that a Batch is non-conforming, solely as a result of the negligence
or willful misconduct of BAXTER, AMYLIN shall not be required to pay for such
Batch, BAXTER shall provide replacement Product as specified in Section 7.2.1.,
shall reimburse AMYLIN for its actual cost of the Exenatide Drug Substance for
the non-conforming Batch, which cost shall not exceed [***] percent ([***]%) of
the Purchase Price for Units comprising the non-conforming Batch of Product, and
shall bear the costs of such laboratory or consultant and any storage fees
incurred by AMYLIN for the non-conforming Batch.  The foregoing shall be
AMYLIN’s sole and exclusive remedy and BAXTER’s sole liability for replacement
of conforming Product.

 

7.3      Latent Defect:  If, within [***] ([***]) days after AMYLIN’s acceptance
of a Batch, AMYLIN discovers a latent defect such as a Contaminant in such Batch
that existed in the Batch on or before AMYLIN’s acceptance of the Batch, AMYLIN
shall notify BAXTER immediately of such discovery, and AMYLIN shall have the
right to reject such Batch under the procedures regarding rejection set forth in
Section 7.1 and 7.2 above, provided however, if BAXTER disagrees with AMYLIN’s
determination that a latent defect exists or that the latent defect existed in
the Batch on or before AMYLIN’s acceptance of the Batch, then BAXTER shall so
notify AMYLIN within [***] ([***]) days after receiving AMYLIN’s notification
about the latent defect, and in such cases, samples of the Batch of Product will
be submitted to a mutually acceptable laboratory or consultant for resolution,
whose determination of conformity or non-conformity, and the cause thereof if
non-conforming, shall be binding upon the parties.  AMYLIN shall bear the costs
of such laboratory or consultant, unless the laboratory or consultant determines
that the non-conformance is due to the negligence or willful misconduct of
BAXTER in which event BAXTER shall bear the costs of such laboratory or
consultant.

 

7.4      Non-conforming Exenatide Drug Substance.  If Product is rejected by
AMYLIN, and such Product’s failure to meet the Product Requirements is the
result of non-conforming Exenatide Drug Substance, then BAXTER shall not bear
any liability under this Article 7.

 

Article 8,  TERM AND TERMINATION

 

8.1           Initial Term.  This Agreement shall be effective on the Effective
Date and shall continue for sixty (60) months thereafter  (the “Initial Term”),
unless earlier

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

terminated in accordance with the terms of this Agreement.  This Agreement will
be renewed automatically for one (1) additional twenty-four (24) month period
commencing at the expiration of the Initial Term and any extensions thereof
unless either AMYLIN or BAXTER terminates the Agreement by giving the other
party written notice of intent to terminate at least twenty-four (24) months
prior to the expiration of the Initial Term or any extension thereof.  The
Initial Term as may be extended is referred to herein as the “Term.”

 

8.2           Termination for Breach.  Either party may terminate this Agreement
upon the breach of any provision of this Agreement by the other party if such
breach is not cured by the breaching party within fifteen (15) calendar days for
monetary defaults, and thirty (30) calendar days for non-monetary defaults (or
such additional time reasonably necessary to cure such non-monetary default
provided the breaching party has commenced a cure within the thirty (30) day
period and is diligently pursuing completion of such cure) after receipt by the
breaching party of written notice of such default.  At the option of the
non-breaching party, such termination may be with respect to the entire
Agreement, or only with respect to the Product which is the subject of the
breach.

 

8.3           Termination for Financial Matters.  This Agreement may be
terminated immediately by either party by giving the other party written notice
thereof in the event such other party makes a general assignment for the benefit
of its creditors, or proceedings of a case are commenced in any court of
competent jurisdiction by or against such party seeking (a) such party’s
reorganization, liquidation, dissolution, arrangement or winding up, or the
composition or readjustment of its debts, (b) the appointment of a receiver or
trustee for or over such party’s property, or (c) similar relief in respect of
such party under any law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debt, and such proceedings shall
continue undismissed, or an order with respect to the foregoing shall be entered
and continue unstated, for a period of more than sixty (60) days.

 

8.4           Termination Related to AMYLIN Regulatory Status.  AMYLIN may
immediately terminate this Agreement by giving written notice to BAXTER,
including a certification as to the grounds for termination signed by the chief
regulatory officer of AMYLIN and/or a copy of the relevant Regulatory Authority
notice(s), if any Regulatory Authority (a) denies approval of Exenatide, (b)
withdraws approval of Exenatide, or (c) does not approve BAXTER as a
manufacturer of Product within eighteen (18) months after Regulatory Approval.

 

8.5           Termination Related to Regulatory Compliance.  AMYLIN may
terminate this Agreement by giving ninety (90) days written notice to BAXTER if
BAXTER (i) has its manufacturing authorizations for Product suspended or
withheld; (ii) in the case of a PAI for Product, fails to pass an inspection by
a Regulatory Authority due to an act or omission of BAXTER; or (iii) in the case
of a regulatory

 

--------------------------------------------------------------------------------


 

inspection (which directly relates to or directly impacts Product) by a
Regulatory Authority fails to pass an inspection and has not completed the
corrective action(s) agreed upon with the Regulatory Authority within the time
period agreed upon with such Regulatory Authority, unless otherwise agreed by
BAXTER and either AMYLIN (for a United States Regulatory Authority) or
Collaboration Partner (for all Regulatory Authorities outside the United
States).  BAXTER may terminate this Agreement by giving ninety (90) days written
notice to AMYLIN if AMYLIN, with respect to Exenatide Drug Substance (a) has its
manufacturing authorizations suspended or withheld; (b) in the case of a PAI,
fails to pass an inspection by a Regulatory Authority due to an act or omission
of Amylin; or (c) in the case of a regulatory inspection (which directly relates
to or directly impacts Exenatide Drug Substance) by a Regulatory Authority fails
to pass an inspection and has not completed the corrective action(s) agreed upon
with the Regulatory Authority within the time period agreed upon with such
Regulatory Authority, unless otherwise agreed by BAXTER and AMYLIN.

 

8.6           Additional Rights and Remedies.  Subject to Section 13.1,
termination under this Article 8 shall be in addition to the other rights and
remedies of the terminating party.  Unless otherwise provided herein,
termination of this Agreement for any reason shall not relieve any party of any
obligations accruing prior to such termination.

 

8.7           Non-cancelable Costs and Expenses.  In the event of the
termination or cancellation of this Agreement, except by AMYLIN as a result of a
breach by BAXTER under Section 8.2 or by AMLYIN pursuant to Section 8.3 or 8.5,
AMYLIN shall (a) reimburse BAXTER for all actual out-of-pocket expenses incurred
or accrued for all Components ordered prior to termination and not reasonably
usable by BAXTER within six (6) months of termination not cancelable at no or
reduced costs to BAXTER and (b) pay BAXTER for any work in process or finished
goods pursuant to any outstanding Firm Purchase Orders.  In addition, in the
event of termination or cancellation for any reason other than termination by
AMYLIN pursuant to Sections 8.3 or 8.5, AMYLIN shall pay prices described in
Article 5 for (i) all work-in-process commenced by BAXTER and (ii) all finished
goods of BAXTER.  BAXTER shall ship such materials to AMYLIN pursuant to Section
6.1.  AMYLIN shall make payment for all expenses described in this Section 8.6
forty-five (45) calendar days from the invoice date.

 

8.8           Survival.  Termination, expiration, cancellation or abandonment of
this Agreement through any means or for any reason, except as set forth in
Section 13.1, shall be without prejudice to the rights and remedies of either
party with respect to any of the provisions of this Agreement.  The provisions
of Sections 12, 13, 14, 15, 16, 17 and 18 hereof shall survive expiration or
termination of this Agreement.

 

--------------------------------------------------------------------------------


 

Article 9,  PRODUCTION OF PRODUCT

 

9.1           Production.  BAXTER shall Produce Product in accordance with cGMP
and Product Specifications. Subject to compliance with reasonable rules and
regulations of BAXTER, AMYLIN and its Collaboration Partner shall have the right
to be present during Production for observational purposes only and according to
BAXTER’s policies.  Production deviations and investigations which occur during
Production of Product and which do not cause the Production to be non-compliant
with either cGMP or Product Specifications shall not be deemed to cause such
Product to be non-conforming.  BAXTER will provide AMYLIN notice, in the event
BAXTER is unable to supply Product.

 

9.2           Audits.  AMYLIN and its Collaboration Partner shall have the right
to audit BAXTER’s facilities to determine compliance with (a) cGMP and (b)
applicable federal, state, and local laws, regulations and rules.  Such audits
shall be scheduled at mutually agreeable times upon reasonable advance written
notice to BAXTER, and (a) shall be at AMYLIN’s expense, and (b) shall not occur
more than one (1) time per calendar year, in either case unless related to
BAXTER’s compliance status or AMYLIN’s or its Collaboration Partner’s
obligations as a license holder.  If AMYLIN requests additional audits which are
not due the reasons stated above and BAXTER agrees to such audits, AMYLIN will
incur fees as set forth on Exhibit B.  Such fees shall be paid promptly upon
completion of such audits.  AMYLIN may request an additional follow-up audit, at
no charge to AMYLIN, if any audit determines that BAXTER is not in compliance
with the above requirements for the primary purpose of confirming that
appropriate corrective actions have been implemented. In connection with
performing such audits, AMYLIN or its Collaboration Partner shall comply with
all reasonable rules and regulations promulgated by BAXTER.  All information
disclosed or reviewed in such inspections shall be deemed to be the property of
BAXTER and BAXTER Confidential Information.  For purposes of clarity, a site
visit, the primary purpose of which is for business or technical discussions,
shall not be considered an audit under this Section 9.2.  AMYLIN shall have the
right to conduct a physical inventory audit of its inventory at BAXTER’s
facilities, at AMYLIN’s expense, once per year.  Such physical inventory audit
does not count as AMYLIN’s annual audit as described in this Section.

 

9.3           Testing.  BAXTER shall test, or cause to be tested by third party
testing facilities as directed by AMYLIN or its Collaboration Partner, in
accordance with the Product Specifications, samples of each Batch of Product
Produced pursuant to this Agreement before delivery to AMYLIN.  Samples of each
Batch are to be delivered to AMYLIN or AMYLIN’s designee within [***] ([***])
calendar days of completion of filling of such Batch. A certificate of analysis
for each Batch of Product delivered to AMYLIN shall set forth the items tested
by BAXTER, specifications, and test results.  BAXTER shall send, or cause to be
sent, such certificates along with one (1) copy of the Released Executed Batch
Record and

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

associated documentation described in the Quality Agreement to AMYLIN prior to
or at the same time of shipment of Product to AMYLIN and within thirty days from
the completion date of capping if such Batch requires no investigations and/or
additional testing.  As required by the FDA and Regulatory Authorities, AMYLIN
shall assume full responsibility for final release of each lot of the Product.

 

9.4           Stability Testing.  At AMYLIN’s cost and expense, AMYLIN or a
party selected by AMYLIN shall perform all stability testing required to be
performed on Batches of Product.  If performed by BAXTER, such testing shall be
performed in accordance with the procedures set out in the Product-specific
protocols agreed to between AMYLIN and BAXTER.

 

9.5           Permits and Licenses.  AMYLIN or its Collaboration Partner shall
have sole responsibility, at its expense, for obtaining all permits and licenses
necessary or required for the sale, marketing and commercialization of each
Product Produced by BAXTER hereunder.  BAXTER shall be responsible, at its
expense, to obtain and maintain all permits and licenses required for it to
carry out its development, regulatory and Production obligations hereunder.

 

9.6           Regulatory Requirements.  Each party shall promptly notify the
other of new regulatory requirements of which it becomes aware which are
relevant to the Production of a Product under this Agreement and which are
required by the FDA, any other applicable Regulatory Authority or other
applicable laws or governmental regulations, and shall confer with each other
with respect to the best means to comply with such requirements.

 

9.7           Drug Master File.  BAXTER shall file and maintain the appropriate
Drug Master File (“DMF”) and related reference applications (e.g. Site Master
File) for its Production of each Product hereunder in accordance with 21 CFR
314.420, as may be amended from time to time, and other regulatory requirements
or required by Regulatory Authorities at BAXTER’s expense.

 

9.8           Customer Complaints and Adverse Events: AMYLIN or its
Collaboration Partner, as required by the applicable Regulatory Authority which
granted Regulatory Approval, shall maintain all customer complaint and adverse
event files.  Any such complaints received by BAXTER shall be forwarded to
AMYLIN, which shall forward appropriate complaints or adverse event files to its
Collaboration Partner.  AMYLIN or its Collaboration Partner shall be responsible
for the review of the complaint or adverse event to determine the need for an
investigation or the need to report to the applicable Regulatory Authority as
required.  AMYLIN and its Collaboration Partner shall send to BAXTER all Product
performance or manufacturing-related complaints which require investigation and
shall provide to BAXTER Product which is the subject of such complaints in
accordance with the

 

--------------------------------------------------------------------------------


 

Quality Agreement.  If BAXTER receives such returned samples, BAXTER shall
conduct an investigation for each Product performance or manufacturing-related
complaint and shall report findings and follow-up of each investigation to
AMYLIN at no cost to AMYLIN, which shall forward appropriate findings to its
Collaboration Partner.  AMYLIN or its Collaboration Partner shall make these
complaint files available to BAXTER in the event they are required during an
inspection by a Regulatory Authority.  Typical timelines are five (5) calendar
days for notification and twenty-eight (28) calendar days for completion of
investigations.

 

9.9           Changes in Manufacturing:

 

9.9.1        Changes to Master Batch Records and Product Specifications.  BAXTER
shall notify AMYLIN of and require written approval from AMYLIN for changes to
Master Batch Records and Product Specifications prior to the Production of
subsequent Batches of Product.

 

9.9.2        Product-Specific Changes.  If facility, equipment, process or
system changes are required of BAXTER as a result of requirements set forth by
the FDA or any other Regulatory Authority, and such regulatory changes apply
solely to the Production and supply of Product, then AMYLIN and BAXTER will
review such requirements and agree in writing to such regulatory changes, and
AMYLIN shall bear [***]% of the reasonable costs thereof.

 

9.9.3        General Changes.  If such regulatory changes apply generally
Product as well as to other products produced by BAXTER for itself or for third
parties, then BAXTER shall pay [***] percent ([***]%) of the reasonable cost of
such regulatory changes.

 

9.10         Equipment Expenses.  If BAXTER is required to obtain specialized
equipment in response to a request by AMYLIN in order to Produce Product for
AMYLIN, the costs of such equipment shall be paid by AMYLIN provided however,
BAXTER must obtain prior written approval from AMYLIN before making such
purchases.  BAXTER shall advise AMYLIN of the specialized equipment required and
the estimated costs associated with the purchase and installation of such
equipment.  If AMYLIN, in its sole discretion, determines that it does not
desire to pay the costs for such equipment, then AMYLIN shall have the right to
terminate this Agreement with respect to such Product for which such equipment
is required only, on ninety (90) days prior written notice to BAXTER.  AMYLIN
shall be invoiced for all approved costs after installation and acceptance of
such equipment by BAXTER, and AMYLIN shall make payments within thirty (30) days
of the date of invoice from BAXTER.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

9.11         Ownership of Equipment.  Upon termination or expiration of this
Agreement, BAXTER, at AMYLIN’s option shall either (i) transfer possession of
the specialized equipment paid for by AMYLIN to AMYLIN, or (ii) with the consent
of BAXTER, which such consent shall not be unreasonably withheld or delayed,
purchase such equipment by paying AMYLIN the then current book value of such
equipment.  Depreciation of such equipment shall be calculated in accordance
with general accepted accounting principals.

 

Article 10,  REGULATORY

 

10.1         Regulatory Approvals.  AMYLIN or its Collaboration Partner will use
commercially reasonable efforts to obtain Regulatory Approval of marketing
licenses for Product Produced by BAXTER hereunder.  AMYLIN or its Collaboration
Partner will advise BAXTER of document requirements in support of NDA and
similar applications required of foreign governments and agencies including
amendments, license applications, supplements and maintenance of such.  BAXTER
will provide documents and assist AMYLIN or its Collaboration Partner in
preparation of submissions to Regulatory Authorities (both U.S and foreign)
designated by AMYLIN or its Collaboration Partner in support of AMYLIN’s NDAs
and its Collaboration Partner’s similar applications required of foreign
governments and licenses.  All regulatory submission preparation and maintenance
performed by BAXTER for AMYLIN or its Collaboration Partner shall be specified
in the Regulatory Plan.  Prior to submission to a Regulatory Authority mutually
agreed to, AMYLIN or Collaboration Partner will provide BAXTER with a copy of
the appropriate parts of the CMC section for review and comment as mutually
agreed between the parties.  A final copy of the appropriate parts of the CMC
section will be provided by AMYLIN or Collaboration Partner to BAXTER upon
submission to the Regulatory Authority.  AMYLIN shall notify BPS within three
(3) business days of receipt of an approvable letter.  Upon Regulatory Approval,
AMYLIN or Collaboration Partner will notify BAXTER within three (3) business
days of such approval.

 

10.2         Regulatory Authority Inspections.  At AMYLIN’s or its Collaboration
Partner’s request, BAXTER will authorize Regulatory Authorities to review
related applications on AMYLIN’s or its Collaboration Partner’s behalf.  BAXTER
will notify AMYLIN and its Collaboration Partner within two (2) business days of
all contacts with Regulatory Authorities (both written and verbal) related to
Product.  BAXTER shall inform AMYLIN and its Collaboration Partner of the result
of any regulatory inspection which affects the Production of Product, including
any notice of inspection, notice of violation or other similar notice received
by BAXTER affecting Production, testing, storage or handling of Product.  In the
event of an FDA or other Regulatory Authority inspection which directly involves
a Product, AMYLIN and its Collaboration Partner shall be immediately informed of
the issuance of the notice of inspection within (1) business day by telephone

 

--------------------------------------------------------------------------------


 

and within two (2) business days in writing or electronically.  In the event
that there are inspectional observations, AMYLIN or its Collaboration Partner
shall be informed immediately, within (1) calendar day by telephone and within
two (2) calendar days in writing or electronically and shall have the
opportunity to review and provide BAXTER with comments to BAXTER’s response. 
AMYLIN and its Collaboration Partner shall provide its comments to the response
of these observations within five (5) calendar days.  The contents of BAXTER’s
response shall be determined by BAXTER in its sole discretion.

 

Article 11,  TRADEMARKS

 

11.1         AMYLIN grants to BAXTER a non-exclusive, royalty free license to
use the AMYLIN Trademarks for the sole purpose of allowing BAXTER to fulfill its
responsibilities under this Agreement.  Such license shall not be transferable
in whole or in part.

 

11.2         AMYLIN shall be solely responsible for selecting, registering and
enforcing the AMYLIN Trademarks used to identify the Product and except as set
forth in Section 11.1 and shall have sole and exclusive rights in such AMYLIN
Trademarks.

 

Article 12,  REPRESENTATIONS AND WARRANTIES

 

12.1         Mutual Representations.  Each party hereby represents and warrants
to the other party that (a) the person executing this Agreement is authorized to
execute this Agreement; (b) this Agreement is legal and valid and the
obligations binding upon such party are enforceable by their terms; and (c) the
execution, delivery and performance of this Agreement does not conflict with any
agreement, instrument or understanding, oral or written, to which such party may
be bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

 

12.2         BAXTER Warranty.  BAXTER represents and warrants that Product shall
be Produced in accordance with Product Requirements.  BAXTER warrants that at
the time of Release the Product shall not be adulterated within the meaning of
the FD&C Act.  BAXTER represents and warrants that it has obtained (or will
obtain prior to Producing Product), and will remain in compliance with during
the term of this Agreement, (i) all permits, licenses and other authorizations
(the “Permits”) which are required under federal, state and local laws, rules
and regulations applicable to the production of products generally and (ii) all
Permits applicable to the Production of Product; provided, however, BAXTER shall
have no obligation to obtain Permits relating to the sale, marketing,
distribution or use of Exenatide Drug Substance or Product or with respect to
the labeling of

 

--------------------------------------------------------------------------------


 

Product.  BAXTER makes no representation or warranty with respect to the sale,
marketing, distribution or use of the Exenatide Drug Substance or as to printed
materials specified by AMYLIN or its consignee.

 

12.3         Disclaimer of Warranties.  Except for those warranties set forth in
Sections 12.1 and 12.2 of this Agreement, BAXTER makes no warranties, written,
oral, express or implied, with respect to Product or the Production of Product. 
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT HEREBY ARE DISCLAIMED BY BAXTER.  NO WARRANTIES OF BAXTER MAY BE
CHANGED BY ANY REPRESENTATIVES OF BAXTER.  AMYLIN accepts Product subject to the
terms hereof.

 

12.4         AMYLIN Warranties.  AMYLIN warrants that (a) it has the right to
give BAXTER any information provided by AMYLIN hereunder, and that BAXTER has
the right to use such information for the Production of Product, and (b) AMYLIN
has no knowledge of any (i) patents or other intellectual rights that would be
infringed by BAXTER’s Production of Product under this Agreement, or (ii)
proprietary rights of third parties which would be violated by BAXTER’s
performance hereunder.  AMYLIN further warrants that the Exenatide Drug
Substance provided to BAXTER hereunder will (1) conform to the Exenatide Drug
Substance specifications as listed in Exhibit D and (2) not be adulterated or
misbranded within the meaning of the FD&C Act.

 

Article 13,  LIMITATION OF LIABILITY AND WAIVER OF SUBROGATION

 

13.1         Limitation of Liability.  AMYLIN’s sole and exclusive remedies for
non-conforming Product are limited to those remedies set forth in Article 7. 
Under no circumstances shall BAXTER or AMYLIN be liable for loss of use or
profits or other collateral, special, consequential or other damages, losses, or
expenses, including but not limited to the cost of cover or the cost of a
recall, except as specifically set forth in Article 16, in connection with or by
reason of the Production and delivery of Product under this Agreement whether
such claims are founded in tort or contract.

 

13.2         Waiver of Subrogation.  All BAXTER Supplied Components, equipment
used by BAXTER in the Production of Product, and Product stored by BAXTER
(collectively, “BAXTER Property”) shall at all times remain the property of
BAXTER and BAXTER assumes risk of loss for Baxter Property up to and including
the Storage Period and the Additional Storage Period or delivery to a third
party storage facility.  BAXTER hereby waives any and all rights of recovery
against AMYLIN and its Affiliates, and against any of their respective
directors, officers, employees, agents or representatives, for any loss or
damage to

 

--------------------------------------------------------------------------------


 

BAXTER Property to the extent the loss of damage is covered or could be covered
by insurance (whether or not such insurance is described in this Agreement).
AMYLIN assumes all risk of loss for all AMYLIN Supplied Components, all
Exenatide Drug Substance supplied by AMYLIN, and all Product after the Storage
Period or Additional Storage Period or delivery of the Batch pursuant to Section
6.1 if such Exenatide Drug Substance and Product is not stored at a third party
storage facility (collectively, “AMYLIN Property”).  AMYLIN hereby waives any
and all rights of recovery against BAXTER and its Affiliates, and against any of
their respective directors, officers, employees, agents or representatives, for
any loss or damage to the AMYLIN Property to the extent the loss or damage is
covered or could be covered by insurance (whether or not such insurance is
described in this Agreement).

 

Article 14, INDEMNIFICATION

 

14.1         By Company or Collaboration Partner.  AMYLIN and Collaboration
Partner, each with respect to its respective actions, inactions or involvement
with the Exenatide Drug Substance or Product, agree to indemnify, defend and
hold harmless BAXTER and its Affiliates and their respective officers, employees
and agents (“BAXTER Indemnitees”) from any loss, expense (including reasonable
legal counsel fees and expenses), cost, liability or damages (“Losses”) incurred
by any BAXTER Indemnitee as a result of any claim, demand, action or other
proceeding by any third party (“Claim”) arising out of or related to (a)
AMYLIN’s or Collaboration Partners’ breach of any representation or warranty
made by it in this Agreement, (b) the handling, possession, storage or use of
Product by or on behalf of AMYLIN following delivery by BAXTER to AMYLIN, (c)
AMYLIN’s or Collaboration Partner’s promotion, labeling, marketing, supply or
sale of Product, or (d) the inherent clinical and pharmacological properties of
the Exenatide Drug Substance and Product, except in each case to the extent
BAXTER is obligated to indemnify AMYLIN or Collaboration Partner with respect to
such Losses under Section 14.2.

 

14.2         By Manufacturer.  BAXTER shall indemnify and hold harmless AMYLIN
and Collaboration Partner and their respective Affiliates and their respective
officers, employees and agents (“AMYLIN Indemnitees”) from and against any and
all Losses to which any AMYLIN Indemnitee may become subject as a result of any
Claim arising out of or related to (a) BAXTER’s breach of any representation or
warranty made by BAXTER in this Agreement or (b) the negligence or willful
misconduct of BAXTER in the Production of Product, except in each case to the
extent AMYLIN is obligated to indemnify BAXTER with respect to such Losses under
Section 14.1 or the Losses are based on the negligence or willful misconduct of
any AMYLIN Indemnitee.

 

--------------------------------------------------------------------------------


 

14.3         Indemnitee Obligations.  A party (the “Indemnitee”) which intends
to claim indemnification under this Article 14 shall promptly and in any event
within thirty (30 days notify the other party (the “Indemnitor”) in writing of
any action, claim or other matter in respect of which the Indemnitee or any of
its Affiliates, or any of their respective directors, officers, employees,
subcontractors, or agents, intend to claim such indemnification; provided,
however, that failure to provide such notice within a reasonable period of time
shall not relieve the Indemnitor of any of its obligations hereunder except to
the extent the Indemnitor is prejudiced by such failure.  The Indemnitee shall
permit, and shall cause its Affiliates, and their respective directors,
officers, employees, subcontractors and agents to permit, the Indemnitor, at its
discretion, to settle any such action, claim or other matter, and the Indemnitee
agrees to the complete control of such defense or settlement by the Indemnitor. 
Notwithstanding the foregoing, the Indemnitor shall not enter into any
settlement that would adversely affect the Indemnitee’s rights, or impose any
obligations on the Indemnitee in order for it to exercise its rights, without
Indemnitee’s prior written consent, which shall not be unreasonably withheld or
delayed.  No such action, claim or other matter shall be settled without the
prior written consent of the Indemnitor, which shall not be unreasonably
withheld or delayed.  The Indemnitee, its Affiliates, and their respective
directors, officers, employees, subcontractors and agents shall fully cooperate
with the Indemnitor and its legal representatives in the investigation, defense
or settlement of any action, claim or other matter covered by the
indemnification obligations of this Article 14; provided, however, that no
Indemnitee shall be required to admit fault or responsibility in connection with
any settlement.  The Indemnitee shall have the right, but not the obligation, to
be represented in such defense by counsel of its own selection and at its own
expense.

 

14.4         Injunction.  In the event that the Production or sale of a Product
is enjoined due to alleged infringement by either party of the party of the
proprietary rights of a third party, BAXTER shall not be required to Produce
Product and such non-Production shall not be deemed a breach of this Agreement.

 

Article 15,  INSURANCE

 

15.1         AMYLIN Insurance.  AMYLIN shall procure and maintain, upon receipt
of Regulatory Approval, during the Term of this Agreement and for a period one
(1) year beyond the expiration date of Product, Commercial General Liability
Insurance, including without limitation, Product Liability and Contractual
Liability coverage (the “AMYLIN Insurance”).  The AMYLIN Insurance shall cover
amounts not less than [***] dollars ($[***]) combined single limit and shall be
with an insurance carrier reasonably acceptable to BAXTER.  BAXTER shall be
named as an additional insured on the AMYLIN Insurance and AMYLIN promptly shall
deliver a certificate of AMYLIN Insurance and endorsement of

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

additional insured to BAXTER evidencing such coverage.  If AMYLIN fails to
furnish such certificates or endorsements, or if at any time during the Term of
this Agreement BAXTER is notified of the cancellation or lapse of the AMYLIN
Insurance, and AMYLIN fails to rectify the same within ten (10) calendar days
after notice from BAXTER, in addition to all other remedies available to BAXTER
hereunder, BAXTER, at its option, may obtain the AMYLIN Insurance and AMYLIN
promptly shall reimburse BAXTER for the cost of the same. Any deductible and/or
self-insurance retention shall be the sole responsibility of AMYLIN.

 

15.2         BAXTER Insurance.  BAXTER is, and shall during the Term of this
Agreement remain, self-insured under the global self-insurance plan of Baxter
Healthcare Corporation and its Affiliates for the type of liability that could
arise under Section 14.2 of this Agreement.

 

Article 16,  RECALL OF PRODUCT

 

16.1         In the event AMYLIN or Collaboration Partner shall be required to
recall any Product because such Product may violate local, state or federal laws
or regulations, the laws or regulations of any applicable foreign government or
agency or the Product Specifications, or in the event that AMYLIN or
Collaboration Partner elects to institute a voluntary recall, AMYLIN or
Collaboration Partner shall be responsible for coordinating such recall.  AMYLIN
or Collaboration Partner promptly shall notify BAXTER if any Product is the
subject of a recall and provide BAXTER with a copy of all documents relating to
such recall.  BAXTER shall cooperate with AMYLIN and/or Collaboration Partner in
connection with any recall.  Unless such recall is caused (a) solely by the
negligence of BAXTER, (b) or to the extent such recall is due to the willful
misconduct of BAXTER, or (c) such recall is caused solely by BAXTER’s breach of
this Agreement, AMYLIN and/or Collaboration Partner shall be responsible for all
of the costs and expenses of such recall and shall reimburse BAXTER for its
reasonable expenses (including labor) in connection with such cooperation.  In
the event a recall is necessary because both (i) BAXTER has delivered a
non-conforming Product to AMYLIN, and (ii) such non-conformity is solely due to
the negligence or to the extent such recall is due to the willful misconduct of
BAXTER, BAXTER will bear all reasonable costs associated with such recall
(including but not limited to costs associated with receiving and administering
the recalled Product and notification of the recall to those persons whom AMYLIN
and/or Collaboration Partner deems appropriate) in accordance with and up to a
cumulative total maximum amount set forth in the chart below; notwithstanding
the chart below, provided, however, in no event shall BAXTER’s liability for
costs associated with such recall exceed [***] percent ([***]%) of the Purchase
Price paid to BAXTER by AMYLIN for the Product which is the subject of such
recall.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

Price paid to BAXTER by AMYLIN for the Product which is the subject of such
recall.

 

Number of

 

Recall Class
(as classified
by
Regulatory
Authority)

 

Consignees

 

I

 

II

 

III

 

<[***]

 

$[***]

 

$[***]

 

$[***]

 

[***]-[***]

 

$[***]

 

$[***]

 

$[***]

 

[***]-[***]

 

$[***]

 

$[***]

 

N/A

 

[***]-[***]

 

$[***]

 

$[***]

 

N/A

 

>[***]

 

$[***] per
consignee

 

$[***] per
consignee

 

N/A

 

 

Article 17,  INTELLECTUAL PROPERTY

 

17.1         Existing Intellectual Property.  Subject to Section 17.6, each
party shall continue to own its existing patents, trademarks, copyrights, trade
secrets and other intellectual property, without conferring any interests
therein on the other party. Without limiting the generality of the preceding
sentence, AMYLIN shall retain all right, title and interest arising under the
United States Patent Act, the United States Trademark Act, the United States
Copyright Act and all other applicable foreign and domestic laws, rules and
regulations in and to all Drug Products, Exenatide Drug Substance, Labeling and
trademarks associated therewith (collectively, “AMYLIN’s Intellectual
Property”).  Neither BAXTER nor any third party shall acquire any right, title
or interest in AMYLIN’s Intellectual Property by virtue of this Agreement or
otherwise, except to the extent expressly provided herein.

 

17.2         Individually Owned Inventions. Except as the parties may otherwise
agree in writing, all Inventions (as defined herein) which are conceived,
reduced to practice, or created by a party in the course of performing its
obligations under this Agreement shall be solely owned and subject to use and
exploitation by the inventing party without a duty to account to the other
party. For purposes of this Agreement, “Invention” shall mean information
relating to any innovation, improvement, development, discovery, computer
program, device, trade secret, method, know-how, process, technique or the like,
whether or not written or otherwise fixed in any form or medium, regardless of
the media on which contained and whether or not patentable or copyrightable.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

17.3         Jointly Owned Inventions.  All Inventions which are conceived,
reduced to practice, or created jointly by the parties and/or their respective
agents (i.e., employees or agents who would be or are properly named as
co-inventors under the laws of the United States on any patent application
claiming such inventions) in the course of the performance of this Agreement
shall be owned jointly by the parties.  Each party shall have full rights to
exploit such Inventions for its own commercial purposes without any obligation
to the other. The parties shall share equally in the cost of mutually agreed
patent filings with respect to all such jointly owned Inventions. The decision
to file for patent coverage on jointly owned Inventions shall be mutually agreed
upon, and the Parties shall select a mutually acceptable patent counsel to file
and prosecute patent applications based on such joint Inventions.

 

17.4         Disclaimer.  Except as otherwise expressly provided herein, nothing
contained in this Agreement shall be construed or interpreted, either expressly
or by implication, estoppel or otherwise, as: (i) a grant, transfer or other
conveyance by either party to the other of any right, title, license or other
interest of any kind in any of its Inventions or other intellectual property,
(ii) creating an obligation on the part of either party to make any such grant,
transfer or other conveyance or (iii) requiring either party to participate with
the other party in any cooperative development program or project of any kind or
to continue with any such program or project.

 

17.5         Rights in IP.  The party owning any IP shall have the world wide
right to control the drafting, filing, prosecution and maintenance of patents
covering the Inventions relating to such IP, including decisions about the
countries in which to file patent applications.  Patent costs associated with
the patent activities described in this Section shall be borne by the sole
owner.  Each party will cooperate with the other party in the filing and
prosecution of patent applications. Such cooperation will include, but not be
limited to, furnishing supporting data and affidavits for the prosecution of
patent applications and completing and signing forms needed for the prosecution,
assignment and maintenance of patent applications.

 

17.6         Manufacturing Process License.  BAXTER hereby grants AMYLIN a
perpetual, irrevocable, exclusive, worldwide, royalty-free, fully paid-up
license, with the right to sublicense, to all of BPS’ rights in and to the
means, methods, techniques, know-how, processes and procedures developed under
this Agreement or the Development Agreement with respect to the manufacturing
process (the “Manufacturing Process”) of Product.   BAXTER shall retain all
rights in and to the means, the methods, techniques, know-how, processes and
procedures developed under this Agreement or the Development Agreement with
respect to the manufacturing process of any product other than Product.  BAXTER
shall not enforce any intellectual property rights belonging to BAXTER against
AMYLIN or its sublicensees, to use, make, have made, import, offer to sell, have
sold and sell Product.

 

--------------------------------------------------------------------------------


 

17.6         Confidentiality of IP.  IP shall be deemed to be the Confidential
Information of the party owning such IP.  The protection of each party’s
Confidential Information is described in Article 18.  Any disclosure of
information by one party to the other under the provisions of this Article 18
shall be treated as the disclosing party’s Confidential Information under this
Agreement.  It shall be the responsibility of the party preparing a patent
application to obtain the written permission of the other party to use or
disclose the other party’s Confidential Information in the patent application
before the application is filed and for other disclosures made during the
prosecution of the patent application.

 

Article 18,  CONFIDENTIAL INFORMATION, NONDISCLOSURE AND PUBLICITY

 

18.1         Confidentiality.  This Agreement, by reference, incorporates the
provisions of the Confidentiality Agreement signed by AMYLIN, Collaboration
Partner, and BAXTER on December 8, 2003, and is made a part hereof as though
fully set forth herein.  To the extent there is any discrepancy between the
provisions of the Confidentiality Agreement and this Agreement, the provisions
of the Confidentiality Agreement shall prevail. It is contemplated that in the
course of the performance of this Agreement each party may, from time to time,
disclose Confidential Information to the other.  Each party agrees to take all
reasonable steps to prevent disclosure of Confidential Information to third
parties.  No provision of this Agreement shall be construed so as to preclude
disclosure of Confidential Information as may be reasonably necessary to secure
from any governmental agency necessary approvals or licenses or to obtain
patents with respect to the Product.

 

18.2         Third Party Disclosure.  BAXTER shall be permitted to disclose
Product information to third party developmental and analytical services
providers in connection with performance of its obligations hereunder provided
such providers shall be subject to confidentiality agreements.  Either party may
disclose Confidential Information of the disclosing party to those Affiliates,
agents and consultants who need to know such information to accomplish the
purposes of this Agreement (collectively, “Permitted Recipients”); provided that
such Permitted Recipients are bound to maintain such Confidential Information in
confidence.

 

18.3         Litigation and Governmental Disclosure.  Each party may disclose
Confidential Information hereunder to the extent such disclosure is reasonably
necessary for prosecuting or defending litigation, complying with applicable
governmental regulations or conducting pre-clinical or clinical trials, provided
that if a party is required by law or regulation to make any such disclosure of
the other party’s Confidential Information it will, except where impractical for
necessary disclosures, for example in the event of a medical emergency, give
reasonable

 

--------------------------------------------------------------------------------


 

advance notice to the other party of such disclosure requirement and will use
good faith efforts to assist such other party to secure a protective order or
confidential treatment of such Confidential Information required to be
disclosed.

 

18.4         Limitation of Disclosure.  The parties agree that, except as
otherwise may be required by applicable laws, regulations, rules or orders,
including without limitation the rules and regulations promulgated by the United
States Securities and Exchange Commission, and except as may be authorized in
Section 18.4, no information concerning this Agreement and the transactions
contemplated herein shall be made public by either party without the prior
written consent of the other.

 

18.5         Publicity and SEC Filings.  Unless the prior written consent of the
other party is obtained, no party shall, except as may be required by law or
regulations (including without limitation any United States Securities and
Exchange Commission filings required), in any manner disclose or advertise or
publish or release for publication any statement mentioning the other party or
information contained in or acquired pursuant to this Agreement, or the fact
that any party has furnished or contracted to furnish to the other party the
items required by this Agreement, or quote the opinion of any employee of the
other party.  BAXTER acknowledges that AMYLIN is required to file a Form 8-K,
disclosing the existence of and the material, non-confidential terms of this
Agreement.  BAXTER further acknowledges that AMYLIN is required to disclose to
its investors the existence of this Agreement.  Each party agrees that it shall
cooperate fully and in a timely manner with the other with respect to all
disclosures to the Securities and Exchange Commission and any other governmental
or regulatory agencies, including providing sufficient time to review requests
for confidential treatment of Confidential Information of either party included
in any such disclosure.

 

18.6         Duration of Confidentiality.  All obligations of confidentiality
and non-use imposed upon the parties under this Agreement shall expire ten (10)
years after the expiration or earlier termination of this Agreement; provided,
however, that Confidential Information which constitutes the trade secrets of a
party shall be kept confidential indefinitely, subject to the limitations set
forth in Sections 18.3 through 18.5.

 

Article 19,  FORCE MAJEURE

 

19.1         Any delay in the performance of any of the duties or obligations of
either party hereto (except the payment of money) caused by an event outside the
affected party’s reasonable control shall not be considered a breach of this
Agreement, and unless provided to the contrary herein, the time required for
performance shall be extended for a period equal to the period of such delay. 
Such events which are outside a party’s reasonable control shall include without
limitation, acts of God;

 

--------------------------------------------------------------------------------


 

acts of public enemies; insurrections; riots; injunctions; embargoes; fires;
explosions; floods; shortages of material or energy which are beyond the
reasonable control of either party; delays in the delivery of raw materials
which are beyond the reasonable control of either party; acts or orders of any
government or agency thereof or other unforeseeable causes beyond the reasonable
control and without the fault or negligence of the party so affected.  The party
so affected shall give prompt notice to the other party of such cause and a good
faith estimate of the continuing effect of the force majeure condition and
duration of the affected party’s nonperformance, and shall take whatever
reasonable steps are appropriate to relieve the effect of such causes as rapidly
as possible.  If the period of nonperformance by BAXTER because of BAXTER force
majeure conditions exceeds ninety (90) calendar days, AMYLIN may terminate this
Agreement by written notice to BAXTER.  If the period of nonperformance by
AMYLIN because of AMYLIN force majeure conditions exceeds ninety (90) calendar
days, BAXTER may terminate this Agreement by written notice to AMYLIN.

 

Article 20,  NOTICES

 

20.1         All notices hereunder shall be delivered by facsimile (confirmed by
overnight delivery), or by overnight delivery with a reputable overnight
delivery service, to the following address of the respective parties:

 

If to BAXTER:

 

Baxter Pharmaceutical Solutions LLC

 

 

927 South Curry Pike

 

 

Bloomington, Indiana 47403

 

 

Attn: Contract Management

 

 

 

 

 

Telefax No.

812-332-3079

 

 

Telephone No.

812-333-0887

 

 

 

 

 

With a copy to:          Baxter Healthcare Corporation

 

 

One Baxter Parkway

 

 

Deerfield, Illinois 60015-4633

 

 

Attn: General Counsel

 

 

 

 

 

Telefax No.

(847) 948-2450

 

 

Telephone No.

(847) 948-2600

 

 

 

If to AMYLIN:

 

Amylin Pharmaceuticals, Inc.

 

 

9360 Towne Centre Drive,

 

 

Suite 110

 

 

San Diego, CA 92121

 

--------------------------------------------------------------------------------


 

 

 

Attn: John Grove, Senior Director of Manufacturing

 

 

 

 

 

Telefax No.

(858) 334-1082

 

 

Telephone No.

(858) 642-7082

 

 

 

 

With a copy to:

 

Amylin Pharmaceuticals, Inc.

 

 

9360 Towne Centre Drive,

 

 

Suite 110

 

 

San Diego, CA 92121

 

 

Attn: Vice President and General Counsel

 

 

 

 

 

Telefax No. (858) 552-1936

 

 

Telephone No. (858) 642-7066

 

Notices shall be effective on the day following the date of transmission if sent
by facsimile or email, and on the second business day following the date of
delivery to the overnight delivery service if sent by overnight delivery.  A
party may change its address listed above by notice to the other party given in
accordance with this section.

 

Article 21,  APPLICABLE LAW

 

21.1         Governing Law.  In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of Delaware, without regard to the principles
of conflicts of laws.

 

21.2         Dispute Resolution.  In the event a dispute arises and the parties
cannot in good faith agree on a mutually acceptable resolution, each party shall
submit the dispute to their senior management, who shall in good faith endeavor
to resolve such dispute.  In the event the senior management of each party
cannot resolve said dispute, the parties may pursue remedies available at law or
in equity.

 

Article 22,  ASSIGNMENT

 

22.1         Neither party shall assign this Agreement or any part hereof or any
interest herein to any third party (or use any subcontractor) without the
written approval of the other party.  BAXTER may, without such consent, assign
this Agreement to an Affiliate of BAXTER.  In addition, no consent shall be
required in the case of a transfer to a wholly-owned subsidiary or transaction
involving the merger, consolidation, or sale of all or substantially all of the
assets of the party seeking such assignment or transfer and such transaction
relates to the business covered by this Agreement and the resulting entity
assumes all of the obligations under

 

--------------------------------------------------------------------------------


 

this Agreement.  No assignment shall be valid unless the permitted assignee(s)
assumes all obligations of its assignor under this Agreement.  No assignment
shall relieve any party of responsibility for the performance of its obligations
hereunder.

 

Article 23,  ALLIANCES

 

23.1         Notwithstanding anything to the contrary herein, BAXTER agrees that
AMYLIN shall have the right to enter into alliances with third parties who may
engage in joint (with AMYLIN) or unilateral marketing and promoting of the
Product or any combination of products that includes the Product.

 

Article 24,  TAXES

 

24.1         AMYLIN shall pay all national, state, municipal or other sales,
use, excise, import, property, value added, or other similar taxes, assessments
or tariffs assessed upon or levied against the sale of Product to AMYLIN
pursuant to this Agreement or the sale or distribution of Product by AMYLIN (or
at AMYLIN’s sole expense, defend against the imposition of such taxes and
expenses).  BAXTER shall notify AMYLIN of any such taxes that any governmental
authority is seeking to collect from BAXTER, and AMYLIN may assume the defense
thereof in BAXTER’s name, if necessary, and BAXTER agrees to fully cooperate in
such defense to the extent of the capacity of BAXTER, at AMYLIN’s expense. 
BAXTER shall pay all national, state, municipal or other taxes on the income
resulting from the sale by BAXTER of the Product to AMYLIN under this Agreement,
including but not limited to, gross income, adjusted gross income, supplemental
net income, gross receipts, excess profit taxes, or other similar taxes.

 

Article 25,  SUCCESSORS AND ASSIGNS

 

25.1         This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto, their successors and permitted assigns.

 

Article 26,  ENTIRE AGREEMENT

 

26.1         This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all written or oral prior
agreements or understandings with respect thereto.  The parties agree and
acknowledge that the Drug Product Development Agreement dated February 27, 2004
and corresponding Development Plans and/or Project Plans thereunder between
AMYLIN and BAXTER shall not be superceded by this Agreement and shall remain in
full force and effect.

 

--------------------------------------------------------------------------------


 

Article 27,  SEVERABILITY

 

27.1         If any term or provision of this Agreement shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision
hereof, and this Agreement shall be interpreted and construed as if such term or
provision, to the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

 

Article 28,  WAIVER AND MODIFICATION OF AGREEMENT

 

28.1         No Waiver of Agreement.  No waiver or modification of any of the
terms of this Agreement shall be valid unless in writing and signed by
authorized representatives of both parties hereto.  Failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
such rights nor shall a waiver by either party in one or more instances be
construed as constituting a continuing waiver or as a waiver in other instances.

 

28.2         Amendment of Plans.  Each Project Plan, Regulatory Plan, and
Exhibit may be amended from time to time only upon the mutual written agreement
of AMYLIN and BAXTER.

 

28.3         No Amendment of Agreement.  In the event that the terms of any
Project Plan, Regulatory Plan, or Exhibit are inconsistent with the terms of
this Agreement, this Agreement shall control, unless otherwise explicitly agreed
to in writing by the parties.  Not Project Plan, Regulatory Plan, or Exhibit
shall be deemed to amend this Agreement.  Upon execution of any Project Plan,
Regulatory Plan, or Exhibit, such Plan or Exhibit shall be deemed to be
incorporated herein and by reference and made a part of this Agreement.

 

Article 29,  INDEPENDENT CONTRACTOR

 

29.1        BAXTER shall act as an independent contractor for AMYLIN in
providing the services required hereunder and shall not be considered an agent
of, or joint venturer with, AMYLIN.

 

Article 30,  ATTORNEY’S FEES

 

30.1         The successful party in any litigation or other dispute resolution
proceeding to enforce the terms and conditions of this Agreement shall be
entitled to recover from the other party reasonable attorney’s fees and related
costs involved in connection with such litigation or dispute resolution
proceeding.

 

--------------------------------------------------------------------------------


 

Article 31,  COOPERATION WITH COLLABORATION PARTNER

 

31.1         BAXTER acknowledges that AMYLIN’s Collaboration Partner will serve
as the regulatory lead in all jurisdictions outside the United States.  BAXTER
agrees to cooperate with Collaboration Partner in all matters relating to supply
for and regulatory compliance in jurisdictions outside the U.S and to permit
Collaboration Partner access to all facilities, records and information that
Collaboration Partner may reasonably request in connection therewith to the same
extent as such cooperation and access is to be provided to AMYLIN pursuant to
the terms and conditions of this Agreement with regard to the U.S. regulatory
matters. Collaboration Partner shall be deemed a beneficiary of this Agreement,
shall have the right to cure any breach of this Agreement by AMYLIN, and with
the consent of AMYLIN, which such consent shall not be unreasonably withheld,
may assume AMYLIN’s obligations under this Agreement and/or institute legal
action to enforce the terms of this Agreement; provided that Collaboration
Partner provide BAXTER with prompt written notice and evidence of such
assumption.

 

IN WITNESS WHEREOF, the parties have caused this Commercial Supply Agreement to
be signed by their duly authorized representatives as of the Effective Date
written above.

 

“BAXTER”

 

“AMYLIN”

 

 

 

 

 

BAXTER PHARMACEUTICAL
SOLUTIONS LLC

 

AMYLIN PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Joel Tune

 

By:

/s/ Gregg Stetsko

 

 

 

 

 

Name:

Joel Tune

Name:

Greg Stetsko

Title:

Vice President

Title:

Vice President, Operations

 

--------------------------------------------------------------------------------


 

“ACKNOWLEDGEMENT AND AGREEMENT”

 

In consideration of, and as an inducement to Baxter Pharmaceuticals Solutions
LLC to enter into the Commercial Supply Agreement with Amylin Pharmaceuticals,
Inc. with an Effective Date of 14 February, 2005 (the “Agreement”),
Collaboration Partner acknowledges and agrees that Collaboration Partner will
comply with all obligations of Collaboration Partner provided in the Agreement
and any obligations assumed by Collaboration Partner (including those assumed in
accordance with Section 31.1 of the Agreement).  BAXTER may institute legal
actions against Collaboration Partner to enforce such obligations.

 

IN WITNESS WHEREOF, Collaboration Partner has caused this acknowledgement and
agreement to be signed by is duly authorized representative as of the Effective
Date of the Agreement.

 

“COLLABORATION PARTNER”

 

 

ELI LILLY AND COMPANY

 

 

By:

/s/ D.M. Green

 

 

 

Name:

D.M. Green

Title:

Vice President & CPO

 

--------------------------------------------------------------------------------


 

Exhibit A - Presentations

 

Product Name

 

BAXTER Item
Code

 

LILLY Item
Number

 

AMYLIN
Product
Reference
Number

 

 

 

 

 

 

 

 

 

Exenatide 1.5 mL Injection Cartridge (0.25 mg/ml; 1.2mL in 1.5ml cartridge)

 

250-103-103

 

VL7627

 

210-03

 

 

 

 

 

 

 

 

 

Exenatide 2.7 mL Injection Cartridge (0.25 mg/ml; 2.4 mL in 2.7mL cartridge)

 

250-103-104

 

VL7628

 

210-04

 

 

 

 

 

 

 

 

 

Placebo for Exenatide Injection in cartridges (1.2 mL in 1.5ml cartridge)

 

[TBD]

 

N/A

 

SPEC-105

 

 

--------------------------------------------------------------------------------


 

Exhibit B – Pricing

 

Purchase Price

 

BAXTER shall charge AMYLIN the following Purchase Price for Product pursuant to
Article 5.

 

Annual Volume (all Presentations)

 

250-103-103, 250-103-104, and Placebo

 

Units: [***] to [***]

 

$

[***]

 

Units: [***] to [***]

 

$

[***]

 

Units: [***] to [***]

 

$

[***]

 

Units: [***] and above

 

$

[***]

 

 

Annual Product Quality Review

 

BAXTER will produce an annual batch review/comparison summary per year for use
by AMYLIN regulatory at a charge not to exceed $[***] per hour.  Such Annual
Product Quality Review will be performed pursuant to the Quality Agreement.

 

Quality Assurance Audits

 

A charge not to exceed $[***] per hour will be paid to BAXTER for quality
assurance audits in excess of one per year, unless related to BAXTER’s
compliance status.  The hours charged will include preparation time, audit time
by all BAXTER participants, and follow-up time in preparing responses.  A charge
not to exceed $[***] per hour will be paid to BAXTER for physical inventory
audits.  The hours charged will include preparation time, audit time by all
BAXTER participants, and follow-up time in preparing responses.

 

Regulatory Support

 

A charge not to exceed $[***] per hour will be paid to BAXTER for regulatory
support performed pursuant to a Regulatory Plan.

 


BATCH RECORDS


 

A charge not to exceed $[***] per hour will be paid to BAXTER for AMYLIN
requested revisions to Master Batch Records in excess of one per year.  There
shall be no charge for any revisions to Master Batch Records which are necessary
for BAXTER to meet Regulatory Authority Requirements.  A charge of $[***] per
batch record will be paid to BAXTER for distribution of additional executed
batch records in excess of one per year.

 

Storage of Product

 

A charge not to exceed $[***] per pallet per month will be paid to BAXTER for
the storage of Product in excess of the Storage Period as defined in Section
3.7.1.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

Storage of Components

 

A charge not to exceed $[***] per pallet per month will be paid to BAXTER for
the storage of Components in excess of [***] months of the Rolling Forecast if
requested by AMYLIN.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 


EXHIBIT C - PRODUCT SPECIFICATIONS


 

Purchase Specification for Exenatide Injection in Cartridges

 

Description:    [***] containing [***] mg/mL peptide, [***]% (w/v) [***], [***]%
(w/v) [***] in [***] mM pH [***] [***] in 1.2, 2.4, or 3.0 mL cartridges with
[***] and [***].

 

Note these Specifications may be changed according to the process described in
Section 7 of the Quality Agreement.

 

ATTRIBUTE

 

SPECIFICATION(3)

 

METHOD(1)

 

[***]

 

[***]

 

[***] or [***]

 

[***]

 

[***] to [***]

 

[***]

 

[***]

 

NMT [***] counts/container NLT [***] mm
NMT [***] counts/container NLT [***] mm

 

[***]

 

[***]

 

[***] to [***] [***]/kg

 

[***]

 

[***]

 

[***] ± [***] Da

 

[***]

 

[***]
[***]
[***]

 

[***]
[***]% to [***]%
[***]% to [***]% of [***]

 

[***]

 

[***]
Total [***]
Individual [***]
[***]AC2993
[***]AC2993

 

NLT [***]%
NMT [***]%

NMT [***]%
NMT [***]%

 

[***]

 

[***]

 

[***]% to [***]% of reference standard

 

[***] or [***]

 

[***]

 

LT [***] EU/mL

 

[***] or [***]

 

[***]

 

[***] ([***])

 

[***] or [***]

 

[***]

 

NMT [***]

 

[***] or [***]

 

[***]

 

NMT [***]

 

 

[***]

 

NLT [***]

 

[***],
[***] or
[***]

 

 

--------------------------------------------------------------------------------

(1).  [***] ([***]) are used for [***] and [***], except [***] A, B, C and D are
used for [***] or [***], and may be used in [***].

(2).  [***] are, for [***], [***]; for [***], [***]; for [***], [***]; and for
[***], [***].

 

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

(3).  As it relates to Baxter’s obligations under the Supply Agreement, the
defined term Specifications includes only those test that Baxter is conducting;
namely, [***], [***], [***], [***] and [***].  All other tests and
specifications reported herein are for information purposes only.

 

NMT – Not more than

NLT – Not less than

LT – Less than

 

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

Exhibit D – Raw Material and Component Specifications

 

Exenatide Drug Substance is supplied by AMYLIN.  All other Components are
supplied by BAXTER.

 

Formulation and Raw Material Details

 

BAXTER
Item No.

 

Material

 

Supplier

 

Supplier
Location

 

Specification

 

Vendor
Assurance

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

NA

 

[***]

 

N/A

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

Manufacturing Consumables

 

BAXTER
Item No.

 

Material

 

Supplier

 

Supplier
Location

 

Specification

 

Vendor
Assurance

 

[***]

 

[***]% [***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

1.5 mL Cartridges-Component specifications

 

BAXTER
Item No.

 

Material

 

Supplier

 

Supplier Location

 

Specification

 

Vendor
Assurance

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

2.7 mL Cartridges-Component specifications

 

BAXTER
Item No.

 

Material

 

Supplier

 

Supplier
Location

 

Specification

 

Vendor
Assurance

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

Exhibit E – Regulatory Authorities

 

United States

 

European Union

Australia

Canada

Brazil

Mexico

Switzerland

Russia

 

--------------------------------------------------------------------------------


 

Exhibit F -  Annual Obligation

 

YEAR

 

ANNUAL OBLIGATION

 

 

 

 

 

First calendar year following Regulatory Approval

 

0

 

 

 

 

 

Second calendar year following Regulatory Approval

 

[***]

 

 

 

 

 

Third calendar year following Regulatory Approval

 

[***]

 

 

 

 

 

Fourth calendar year following Regulatory Approval

 

[***]

 

 

 

 

 

Fifth calendar year following Regulatory Approval

 

[***]

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------